Name: Commission Regulation (EC) No 858/96 of 10 May 1996 opening and providing for the administration of Community tariff quotas bound under GATT for certain fruit and vegetables and processed fruit and vegetable products from 1996
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  tariff policy
 Date Published: nan

 11 . 5 . 96 EN Official Journal of the European Communities No L 116/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 858/96 of 10 May 1996 opening and providing for the administration of Community tariff quotas bound under GATT for certain fruit and vegetables and processed fruit and vegetable products from 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Regulation (EC) No 3093/95 enlargerd the list of Community tariff quotas bound under GATT; Having regard to the Treaty establishing the European Community, Whereas admission under the benefit of some of these tariff quotas requires presentation to the Community customs authorities of a certificate of authenticity deli ­ vered by the competent authorities of the country of origin that the products meet the required specific characteristics:Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 25 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (3), as last amended by Commission Regulation (EC) No 2314/95 (4), and in particular Article 12 ( 1 ) thereof, Whereas under its international obligations it falls to the Community to open Community tariff quotas for the products listed in the Annex to this Regulation ; whereas continuous equal access to these quotas should be afforded to all Community importers and the quota rates specified should apply uninterruptedly to all imports of the products in question into all Member States until the quotas are exhausted; whereas this need not prevent authorization being granted to the Member States, in the interests of efficient common management of the quotas, to draw from them quantities corresponding to actual imports; whereas this way of working requires close cooperation between Member States and the Commission, which must be able to monitor the state of exhaustion of the quotas and inform the Member States accordingly, Having regard to Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV.6 consequent upon the acces ­ sion of Austria, Finland and Sweden to the European Union H, and in particular Article 5 thereof, Whereas the tariff quotas provided for in the abovemen ­ tioned agreements are to be opened from the year 1996; whereas it is also necessary to set certain specific quali ­ fying requirements for the tariff quota benefits specified in the Annexes to this Regulation;Whereas the Community has undertaken in the frame ­ work of the Agreement on Agriculture reached in the Uruguay Round of multilateral trade negotiations (6) to open on certain terms reduced-duty Community tariff quotas for some fruits and vegetables and processed fruit and vegetable products; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles; (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 132, 16 . 6 . 1995, p. 8 . (3) OJ No L 49, 27. 2. 1986, p. 1 . (4) OJ No L 233, 30 . 9 . 1995, p. 69 . 5 OJ No L 334, 30 . 12. 1995, p. 1 . (&lt;) OJ No L 336, 23 . 12. 1994, p. 22 . Whereas the Management Committee for Fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, No L 116/2 Hen ! Official Journal of the European Communities 11 . 5. 96 3 . If a Member State does not use the quantities drawn it shall return them to the quota balance with all speed. 4. If the quantities applied for are greater than the quota balance, assignment shall be made pro rata to applications . Member States shall be informed of the drawings assigned. Article 3 Member States and the Commission shall cooperate closely to ensure that the provisions of this Regulation are respected. HAS ADOPTED THIS REGULATION: Article 1 Reductions in the ad valorem element of customs duty on the products listed in the Annexes to this Regulation shall be granted annually by means of Community tariff quotas, open for the periods specified in and subject to the provisions of this Regulation and its Annexes. Article 2 1 . The Commission shall take all administrative action it deems advisable for efficient management of the quotas referred to in Article 1 . 2. When an importer presents in a Member State a declaration of entry for free circulation including an application for the benefit of the tariff quota for a product covered by this Regulation the Member State shall, if the declaration has been accepted by the customs authorities, notify the Commission of its wish to draw the amount it needs from the quota volume. Applications to draw showing the date of acceptance of declarations shall be transmitted to the Commission without delay. Drawings shall be granted by the Commission in order of date of acceptance of declarations of entry for free circula ­ tion by the Member States' customs authorities provided that the available balance permits. Article 4 Each Member State shall ensure that importers have continuous and equal access to the tariff quotas as long as balances permit. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 May 1996. For the Commission Fi*cinz FISCHLER Member of the Commission 11 . 5 . 96 I EN 1 Official Journal of the European Communities No L 116/3 ANNEX I Serial No CN codeTaric subheading Description (') Quota period Quota volume (tonnes) Duty rate (% ) 09.0035 0712 20 00 Dried onions, whole, cut, sliced, broken or in powder, but not further prepared 1 July to 31 December 1996 1 January to 31 December of subsequent years 6 000 12 000 10 09.0039 0805 30 20*41 * 43 * 45 * 47 * 51 * 53 ' 55 * 57 * 61 * 63 * 65 * 67 Lemons (Citrus limon, Citrus limonum) 15 January to 14 June 10 000 6 0805 30 30*41 * 12 * 14 * 16 * 18 * 22 * 24 * 26 * 28 * 32 * 34 * 36 * 38 09.0040 0809 20 39 0809 20 49 Cherries other than sour cherries 21 May to 15 July 800 4 (2) 09.0041 0802 1 1 90 0802 12 90 Almonds, in shell or not, other than bitter almonds 1 January to 31 December 90 000 2 (') The goods descriptions in this Annex are those appearing in the combined nomenclature (OJ No L 319, 30 . 12. 1995), supplemented in the case of goods with a Taric code by the Taric column 3 description . (2) Specific duty is applicable . No L 116/4 Hen I Official Journal of the European Communities 11 . 5 . 96 ANNEX II Serial No CN code Taric subheading Description (') Quota period Quota volume (tonnes) Duty rate (% ) 09.0025 0805 10 01*31 ' 41 * 51 ' 61 * 71 * 81 High quality sweet oranges 1 February to 30 April 20 000 10 0805 10 05*31 * 41 * 51 * 61 * 71 * 81 0805 10 09*10 * 10 * 41 * 51 * 61 * 71 0805 10 11*21 * 41 * 51 * 61 * 71 * 81 0805 10 15*21 * 41 * 51 * 61 * 71 * 81 0805 10 19*21 * 41 * 51 * 61 * 71 * 81 09.0027 0805 20 19*13 * 17 * 23 * 27 * 33 * 37 * 43 * 47 * 53 * 57 * 63 * 67 Citrus hybrids known as 'minneolas ' 1 February to 30 April 15 000 2 0805 20 29*12 * 16 * 21 * 27 11 . 5 . 96 Official Journal of the European Communities No L 116/5EN Serial No CN code Taric subheading Description (') Quota period Quota volume (tonnes) Duty rate (%) 09.0033 2009 11 99*10 Frozen concentrated orange juice, without addition of sugar, up to 50 ° Brix, in containers of 2 litres or less , containing no blood orange juice 1 January to 31 December 1 500 13 (') The goods descriptions in the Annex are those appearing in the combined nomenclature (OJ No L 319, 30 . 12. 1995), supplemented in the case of goods with a Taric code by the Taric column 3 description . 1 . For the purposes of this Annex: (a) 'high quality sweet oranges' shall mean oranges similar in variety characteristics, ripe, firm and of good shape, of at least good colour, of flexible unrotted structure, and without unhealed cracks in the skin, hard or dry skin, exanthemata, growth tears , contusions (except as caused by normal handling), damage caused by dryness or humidity, broad or emergent hispids , folds, scars, oil stains, scales, sun marks, dirt or other foreign matter, disease, insects or damage caused by machinery, movement or otherwise; a maximum of 15 % of the fruit in each consignment may not meet this specification, this percentage including at most 5 % of defects amounting to serious damage, and the latter percentage including at most 0,5 % of rot; (b) 'citrus hybrids known as "minneolas"' shall mean citrus hybrids of the minneola variety (Citrus para ­ disi Macf. cv Duncan and Citrus reticulata blanca cv Dancy); (c) 'frozen concentrated orange juice up to 50 ° Brix ' shall mean orange juice with a density of no more than 1,229 grams per cubic centimetre at 20 °C. 2. Entry under the tariff quotas specified in this Annex shall require :  either presentation in support of the declaration of entry for free circulation of a certificate of authen ­ ticity issued by the competent authorities of the country of origin as indicated in Annex lib, made out in one of the ways shown in Annex Ila, that the products possess the specific characteristics indicated in point 1 ,  or, in the case of concentrated orange juice, presentation to the Commission before importation of a general attestation from the competent authority of the country of origin that concentrated orange juice produced therein contains no blood orange juice . The Commission shall then inform Member States so that they can advise their customs services . No L 116/6 EN Official Journal of the European Communities 11 . 5. 96 ANEXO Ila  BILAG Ila  ANHANG Ila  Ã APAPTHMA Ila  ANNEX Ha  ANNEXE Ila  ALLEGATO Ila  BIJLAGE Ila  ANEXO Ila  LUTE Ila  BILAGA Ila MODELOS DE CERTIFICADO MODELLER TIL CERTIFIKAT MUSTER DER BESCHEINIGUNGEN Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã Ã ¥ MODEL CERTIFICATES MODÃ LES DE CERTIFICAT MODELLI DI CERTIFICATO MODELLEN VAN CERTIFICAAT MODELOS DE CERTIFICADO TODISTUSMALLEJA FÃ RLAGOR TILL INTYG 1 Exporter (Name, full address , country) 2 Number 00000 CERTIFICATE OF AUTHENTICITY FRESH SWEET ORANGES 'HIGH QUALITY' 3 Consignee (Name, full address, country) 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (kg ) 10 Net weight (kg) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I hereby certify that the above sweet oranges consist of oranges of similar varietal characteristics which are mature , firm , well-formed, fairly well-coloured , of fairly smooth texture and are free from decay , broken skins which are not healed , hard or dry skins , exanthema, growth cracks, bruises (except those incident to proper handling and packing), and are free from damage caused by dryness or mushy condition , split, rough, wide or protruding navels , creasing , scars , oil spots , scale , sunburn, dirt or other foreign material , disease , insects or damage caused by mechanical or other means, provided that not more than 15% of the fruit in any lot fails to meet these specifications and , included in this amount, not more than 5% shall be allowed for defects causing serious damage, and , included in this latter amount , not more than 0,5% may be affected by decay. 12 Competent authority (Name, full address , country) At on (Signature) (Seal ) class="page"> 1 Exporter (Name, full address , country) 2 Number 00000 CERTIFICATE OF AUTHENTICITY FRESH MINNEOLA 3 Consignee (Name , full address, country) 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (kg ) 10 Net weight ( kg ) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I hereby certify that the citrus described in this certificate are fresh citrus hybrid of the variety Minneola (Citrus paradisi Macf. C.V. Duncan and Citrus reticulata bianco C.V. Dancy). 12 Competent authority (Name , full address , country) At on (Signature) (Seal ) class="page"> 1 Exporter (Name, full address , country) 2 Number 00000 CERTIFICATE OF AUTHENTICITY CONCENTRATED ORANGE JUICE 3 Consignee (Name, full address , country) 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (kg) 10 Net weight ( kg ) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I hereby certify that the above frozen concentrated orange juice has a density of 1,229 g/cm3 or less and does not contain blood orange juice . 12 Competent authority (Name, full address , country) At on (Signature) (Seal ) class="page"> 11 . 5 . 96 EN I Official Journal of the European Communities No L 116/13 ANEXO IIb  BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  116  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb  ANEXO IIb  LIITE IIb  BILAGA IIb PaÃ ­s de origen Autoridad competente Oprindelsesland Kompetent myndighed Ursprungsland ZustÃ ¤ndige BehÃ ¶rde Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Country of origin Competent authority Pays d'origine AutoritÃ © compÃ ©tente Paesi di origine AutoritÃ competente Land van oorsprong Bevoegde autoriteit PaÃ ­s de origem Autoridade competente AlkuperÃ ¤maa Toimivaltainen viranomainen Ursprungsland BehÃ ¶rig myndighet 1 . Para los 3 contingentes  For de 3 kontingenter  FÃ ¼r die 3 Kontingente  Ã Ã ¹Ã ± Ã Ã ¹Ã  3 ÃÃ ¿Ã Ã ¿Ã Ã Ã Ã Ã µÃ ¹Ã   For the 3 quotas  Pour les 3 contingents  Per i 3 contingenti  Voor de 3 contingenten  Para os 3 contingentes  Kolmelle kiintiÃ ¶lle  FÃ ¶r de 3 kvoterna Estados Unidos USA I USA Ã Ã Ã  USA Ã tats-Unis d'AmÃ ©rique United States Department of Agriculture Stati Uniti Verenigde Staten Estados Unidos da AmÃ ©rica Yhdysvallat FÃ ¶renta staterna Cuba Cuba Kuba Ã Ã ¿Ã Ã ²Ã ± Cuba Cuba MinistÃ ¨re de l'agriculture Cuba Cuba Cuba Kuuba Cuba Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina DirecciÃ ³n Nacional de ProducciÃ ³n y ComercializaciÃ ³n de la Secre Argentine Argentina tarÃ ­a de Agricultura, GanaderÃ ­a y Pesca ArgentiniÃ « Argentina Argentiina Argentina Colombia Colombia Kolumbien Ã Ã ¿Ã »Ã ¿Ã ¼Ã ²Ã ¯Ã ± Colombia Colombia CorporaciÃ ³n Colombia Internacional Colombie Colombia Colombia Kolumbia Colombia No L 116/ 14 rEN Official Journal of the European Communities 11 . 5 . 96 PaÃ ­s de origen Autoridad competente Oprindelsesland Kompetent myndighed Ursprungsland ZustÃ ¤ndige BehÃ ¶rde Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Country of origin Competent authority Pays d'origine AutoritÃ © compÃ ©tente Paesi di origine AutoritÃ competente Land van oorsprong Bevoegde autoriteit PaÃ ­s de origem Autoridade competente AlkuperÃ ¤maa Toimivaltainen viranomainen Ursprungsland BehÃ ¶rig myndighet 2. Unicamente para los hÃ ­bridos de agrios conocidos por el nombre de »Minneolas »  Udelukkende til krydsninger af citrusfrugter, benavnt »Minneolas*  Nur fÃ ¼r Kreuzungen von ZitrusfrÃ ¼chten, bekannt unter dem Namen Minneolas "  Ã Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã Ã ²Ã Ã ¯Ã ´Ã ¹Ã ± Ã µÃ ÃÃ µÃ Ã ¹Ã ´Ã ¿Ã µÃ ¹Ã ´Ã Ã ½ Ã ³Ã ½Ã Ã Ã Ã ¬ Ã ¼Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± «Minneolas »  Only for citrus fruit known as 'Minneolas'  Uniquement pour les hybrides d'agrumes connus sous le nom de «Minneolas »  Solo per ibridi d'agrumi conosciuti sotto il nome di «Minneolas »  Uitsluitend voor kruisingen van citrusvruchten die bekend staan als minneola's "  Somente para os citrinos hÃ ­bridos conhecidos pelo nome de *Minneolas »  Ainoastaan Minneolas-sitrushedelmille  Endast fÃ ¶r citrusfrukter benÃ ¤mnda "Minneolas " Israel Israel Israel ÃÃ Ã Ã ±Ã ®Ã » Israel Israel Israele Israel Israel Israel Israel Ministry of Agriculture, Department of Plant Protection and Inspec ­ tion Chipre Cypern Zypern Ã Ã ÃÃ Ã ¿Ã  Cyprus Chypre Cipro Cyprus Chipre Kypros Cypern Ministry of Commerce and Industry Produce Inspection Service